DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/21/2022, with respect to amendments to independent claims 1,15 and 22 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12, 14-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amihood (US 20180329050 A1) in view of REUNAMAKI (US 20190279479 A1).
Regarding claim 1, Amihood discloses [Note: what Amihood fails to disclose is strike-through]
A display control device (Fig. 2-1, element 104 - “Computing Device”), comprising: 
a radar circuit (Fig. 2-1, elements 212 and 214 - “Antenna Array” and “Transceiver”), and 
an evaluation circuit (Fig. 2-1, element 216- “Processor” and Paragraph 0040, “The processor 216 can be implemented as a digital signal processor, a controller, an application processor (e.g., the application processor 202), a special-purpose processor configured to manage power consumption, or some combination thereof.) configured to: 
detect a (Paragraph 0032, “Upon detecting a change in the environments 106-1 or 106-2 (e.g., the user 108 approaching the computing device 104 or waking up), the radar system 102 switches to a middle-power mode whose update rate enables the radar system 102 to actively track the user 108. If the radar system 102 detects a motion that precedes a gesture or occurs at a start of a gesture, the radar system 102 switches to a high-power mode whose faster update rate enables the radar system 102 to recognize the gesture performed in the engagement environments 112-1 or 112-2.”), 

control a power consumption of a display based on the detected (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.), and 
detect (Paragraph 0031 “In the aware environment 110-2, the user 108 is looking at or interacting with the computing device 104 and another user is facing the computing device 104.”), and 
to control the power consumption of the display based on the (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.” and Paragraph 0031 “In the aware environment 110-2, the user 108 is looking at or interacting with the computing device 104 and another user is facing the computing device 104.” and Paragraph 0043, “The high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition, and provide accurate, high-resolution data through the resolution of angular ambiguities or distinguishing of multiple users 108.”; therefore, the power consumption is controlled based on the activity of a plurality of persons). 

REUNAMAKI discloses, 
detect a vital function of a first living being based on a signal from the radar circuit (Paragraph 0026, “FIGS. 2A-2E are diagrams illustrating a process for using sensors employing a radio signal reflection measurement technology for determining vital sign information and location information for one or more objects, according to various embodiments”), 
identify a type of living being from a plurality of types of living beings (Paragraph 0043, “In one embodiment, as previously discussed, the objects 111 are capable of producing vital signs and can be either human or non-human living subjects.”) based on the vital function, wherein the plurality of types of living beings comprises human beings and non- human animals (Paragraph 0039, “To address the problem or need for gathering more information about users, a system 100 of FIG. 1 introduces a capability to use sensors that are capable of monitoring the vital signs and, optionally, locations of objects that produce vital signs (e.g., living human or non-human subjects as opposed to inanimate objects) within a monitored area and then to match the monitored vital signs and/or locations of the objects to a concurrently recorded data set (e.g., recorded media) depicting the objects as they are experiencing or consuming a service or application.”; therefore, by matching the monitored vital signal of the objects (human and non-human living beings) the object is identified).
detect vital functions of a plurality of living beings including the first living being based on the signal from the radar circuit (Paragraph 0060, “For example, one example use case for the matched vital sign information record and data set 119 can be for a service 123 that monitors reactions for a group of people where reactions within the group can be different based on each group member's position. The service 123, for instance, can use the record to monitor audience reactions in a theatrical performance based on where the audience members are sitting. The capability of the system 100 to remotely monitor and individually track multiple people at the same time advantageously enables the service 123 to more efficiently and quickly set up a monitored area 107 without having to individually profile or equip each member with individual sensors. “ and Paragraph 0103, “Process 700 is an example process for this type of application as shown in FIG. 7. In step 701, the application process read the vital sign records for objects 111 (e.g., persons) tracked using the vital sign monitoring processes described herein. Multiple people can be tracked at the same in same data record (e.g., using radio reflection measurement technology), and the application process can query for a specific individual or evaluate all individuals recorded in the vital sign records.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate radar technology to detect vital signs such as breathing rate and/or heart rate. Additionally, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate radar technology to detect vital signs such as breathing rate and/or heart rate of a plurality of living beings including the living being based on the signal from the radar circuit. Both Amihood and REUNAMAKI are considered analogous arts as they both utilize reflected radio signal (radar) technology to sense the presence of one or more living beings and their movements in a room. Both arts contain a processing unit (evaluation circuit) to process the signals and determine movement based on those signals. Amihood discloses the use of radar technology to determine whether a person is sleeping when it recites in paragraph 0033, “The radar system 102 can also determine change the operational state of these components based on a motion of the user (e.g., whether or not the user 108 is asleep or otherwise preoccupied”. There are various methods known in the art to determine whether a person is sleeping using radar technology. Determining their breathing rate using radar technology as disclosed by REUNAMAKI is known in the art as one method to determine whether a person is sleeping. Additionally Amihood discloses, that the movement and orientation of multiple people in a room can be detected and used to control power consumption of a device when it recites in paragraph 0043, “The high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition, and provide accurate, high-resolution data through the resolution of angular ambiguities or distinguishing of multiple users 108.” There are various methods known in the art to determine the distinguishing of multiple users using radar technology, including by determining the vital signs of the multiple users. Determining their breathing rate using radar technology as disclosed by REUNAMAKI is known in the art as one method to determine how to distinguish between multiple people or multiple types of living beings (both human beings and non-human living beings). REUNAMAKI discloses the use of determining vital signs of a plurality of types of livings beings to monitor their status and matches these vital signs to the type of living being; thereby, identifying the object as a human being or non-human living being. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate the use of radar to determine vital signs of a plurality of living beings as a detected activity in order to control the power consumption of a display. Such a design incorporation of REUNAMAKI into the features of Amihood would lead to a more efficient and optimized system. 

Regarding claim 2 (as applied to claim 1 where Amihood as modified by REUNAMAKI discloses the claimed invention), Amihood further discloses
wherein the evaluation circuit (Fig. 2-1, element 216- “Processor”) is further configured to: 
detect movement of the first living being (Paragraph 0053, “The pre-presence pipeline 310-1 may also utilize the low-power processor 216-1 to monitor the environment and detect motion, which may be indicative of a presence of the user 108.”) based on the signal from the radar circuit (Paragraph 0074, “At 904, the received radar signals are processed to detect an activity within an external environment. The processor 216 or the application processor 202, for example, may process the received radar signals to detect (e.g., determine or identify) an activity within an external environment), and 
control power consumption of the display based on the detected movement (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.).  

Regarding claim 3 (as applied to claim 2 where Amihood as modified by REUNAMAKI discloses the claimed invention), Amihood further discloses 
wherein the evaluation circuit further configured to trigger detecting the vital function by detecting the movement of the first living being (Paragraph 0054, “As the user 108 moves around in the environment, if the user 108 comes within a specified range to the computing device 104, the presence pipeline 310-2 triggers the awareness pipeline 310-3.” And Paragraph 0055, “At 506, the awareness pipeline 310-3 tracks and monitors a location or motion of at least one appendage of the user 108 using a medium-high duty cycle 304 associated with the power mode 302-3. Although the user 108 is near the computing device 104, the user 108 may be relatively motionless or performing other tasks that are not associated with the computing device 104.”). 


Regarding claim 4 the combination of Amihood and REUNAMAKI discloses, 
The display control device of claim 1. Amihood further discloses [Note: what Amihood fails to disclose is strike-through],
wherein: 

the evaluation circuit is configured to control the power consumption of the display (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.) by INF 2018 P 50985 USPage 2 of 9reducing the power consumption of the display when the (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.” and Paragraph 0031 “In the aware environment 110-2, the user 108 is looking at or interacting with the computing device 104 and another user is facing the computing device 104.” and Paragraph 0043, “The high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition, and provide accurate, high-resolution data through the resolution of angular ambiguities or distinguishing of multiple users 108.”; therefore, the power consumption is controlled based on the activity of a plurality of persons) is sleeping (Paragraph 0033, “The radar system 102 can also determine change the operational state of these components based on a motion of the user (e.g., whether or not the user 108 is asleep or otherwise preoccupied”).  

REUNAMAKI discloses, 
the first living being is identified as a human being (Paragraph 0039, “To address the problem or need for gathering more information about users, a system 100 of FIG. 1 introduces a capability to use sensors that are capable of monitoring the vital signs and, optionally, locations of objects that produce vital signs (e.g., living human or non-human subjects as opposed to inanimate objects) within a monitored area and then to match the monitored vital signs and/or locations of the objects to a concurrently recorded data set (e.g., recorded media) depicting the objects as they are experiencing or consuming a service or application.”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate radar technology to detect vital signs such as breathing rate and/or heart rate. Additionally, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate radar technology to detect vital signs such as breathing rate and/or heart rate of a plurality of living beings including the living being based on the signal from the radar circuit. Both Amihood and REUNAMAKI are considered analogous arts as they both utilize reflected radio signal (radar) technology to sense the presence of one or more living beings and their movements in a room. Both arts contain a processing unit (evaluation circuit) to process the signals and determine movement based on those signals. Additionally Amihood discloses, that the movement and orientation of multiple people in a room can be detected and used to control power consumption of a device when it recites in paragraph 0043, “The high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition, and provide accurate, high-resolution data through the resolution of angular ambiguities or distinguishing of multiple users 108.” There are various methods known in the art to determine the distinguishing of multiple users using radar technology, including by determining the vital signs of the multiple users. Determining their breathing rate using radar technology as disclosed by REUNAMAKI is known in the art as one method to determine how to distinguish between multiple people or multiple types of living beings (both human beings and non-human living beings). REUNAMAKI discloses the use of determining vital signs of a plurality of types of livings beings to monitor their status and matches these vital signs to the type of living being; thereby, identifying the object as a human being or non-human living being. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate the use of radar to determine vital signs of a plurality of living beings as a detected activity and to identify a human being based on the vital sign. Such a design incorporation of REUNAMAKI into the features of Amihood would lead to a more efficient and optimized system. 


Regarding claim 5 (as applied to claim 4 where Amihood as modified by REUNAMAKI discloses the claimed invention), Amihood further discloses
wherein the evaluation circuit is configured to set a device including the display (Paragraph 0033, “Other example components for which the radar system 102 can switch on or off to conserve include a global positioning system, a wireless communication transceiver, a display, a gyroscope, or an accelerometer”) to a first low power mode when the vital function indicates that the first living being is sleeping (Paragraph 0032, “Based on the type of environment, the radar system 102 can switch between different power modes that enable the radar system 102 to adjust power consumption and responsiveness. For example, the radar system 102 can operate in a low-power mode that is characterized by a low-duty cycle (e.g., slow update rate) in the idle environments 106-1 and 106-2.” [106-2 is when user is sleeping])  and to a second low power mode different from the first low power mode when the signal from the radar circuit indicates that no living being is in front of the display (Paragraph 0033, “ In addition to the use of the multiple power modes, the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment. For example, if the computing device 104 is playing music via speakers and the user 108 walks away, the radar system 102 can switch the speakers to an off-state to conserve power until the user 108 returns. As another example, a camera sensor can remain in an off-state until the radar system 102 determines the user 108 is within a predetermined distance. Other example components for which the radar system 102 can switch on or off to conserve include a global positioning system, a wireless communication transceiver, a display, a gyroscope, or an accelerometer.”).  

Regarding claim 6 (as applied to claim 5 where Amihood as modified by REUNAMAKI discloses the claimed invention), Amihood further discloses
wherein the evaluation circuit is configured to set the device including the display  to the first low power mode by reducing the power consumption of the display and disabling an audio output of the device (Paragraph 0033, “ In addition to the use of the multiple power modes, the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment. For example, if the computing device 104 is playing music via speakers and the user 108 walks away, the radar system 102 can switch the speakers to an off-state to conserve power until the user 108 returns. As another example, a camera sensor can remain in an off-state until the radar system 102 determines the user 108 is within a predetermined distance. Other example components for which the radar system 102 can switch on or off to conserve include a global positioning system, a wireless communication transceiver, a display, a gyroscope, or an accelerometer.”), and wherein the evaluation circuit is configured to set the device including the display to the second low power mode (Paragraph 0033, “In addition to the use of the multiple power modes, the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment.”) by reducing the power consumption of the display and maintaining the audio output of the device enabled (Paragraph 0076, “ At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth. If the radar system 102 is embedded within the computing device 104, the power can also be adjusted by adjusting the power consumption of the radar system 102, as described at 906”).  

Regarding claim 7 (as applied to claim 4 where Amihood as modified by REUNAMAKI discloses the claimed invention), Amihood further discloses
wherein the evaluation circuit is further configured to cause the display (Paragraph 0028, “In another aspect, the radar system can cause other components within the electronic device to switch to an off-state based on detected activity within an external environment. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.”) to revert to a normal mode of operation when the vital function indicates that the first living being has woken up (Paragraph 0032, “Upon detecting a change in the environments 106-1 or 106-2 (e.g., the user 108 approaching the computing device 104 or waking up), the radar system 102 switches to a middle-power mode whose update rate enables the radar system 102 to actively track the user 108.”).  


Regarding claim 8 (as applied to claim 1 where Amihood as modified by REUNAMAKI discloses the claimed invention), Amihood further discloses
wherein controlling the power consumption comprises one or more of controlling a brightness of the display, controlling an on/off state of the display (Paragraph 0028, “The radar system can also conserve power within the electronic device. In one aspect, the radar system can replace other power-hungry sensors and provide improved performance in the presence of different environmental conditions, such as low lighting, motion, or overlapping targets. In another aspect, the radar system can cause other components within the electronic device to switch to an off-state based on detected activity within an external environment. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.”), controlling a contrast of the display, controlling color saturation of the display, or controlling a backlight of the display.  

Regarding claim 10 (as applied to claim 1 where Amihood as modified by REUNAMAKI discloses the claimed invention), Amihood further discloses
wherein the radar circuit is configured to operate in regular or irregular intervals (Paragraph 0042, “By turning these components on or off, the power management module 220 enables the radar system 102 to quickly switch between active and inactive operational states and conserve power during various inactive time periods. These inactive time periods may be on the order of microseconds (μs), milliseconds (ms), or seconds (s).”).  


Regarding claim 12, the combination of Amihood and REUNAMAKI discloses
The display control device of claim 1. However, Amihood fails to disclose, wherein the vital function comprises a heartbeat of the first living being or a breathing rate of the first living being.  
REUNAMAKI discloses, 
wherein the vital function comprises a heartbeat of the first living being or a breathing rate of the first living being (Paragraph 0046, “As illustrated in FIGS. 2A and 2B, a radio signal reflection-based sensor 201 can measure vital signs by determining changes in signal reflection times to a monitored object 111 (e.g., the body 203) as the object 111 moves in response to breathing or a beating heart.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate radar technology to detect vital signs such as breathing rate and/or heart rate. Additionally, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate radar technology to detect vital signs such as breathing rate and/or heart rate of a plurality of living beings including the living being based on the signal from the radar circuit. Both Amihood and REUNAMAKI are considered analogous arts as they both utilize reflected radio signal (radar) technology to sense the presence of one or more living beings and their movements in a room. Both arts contain a processing unit (evaluation circuit) to process the signals and determine movement based on those signals. Additionally Amihood discloses, that the movement and orientation of multiple people in a room can be detected and used to control power consumption of a device when it recites in paragraph 0043, “The high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition, and provide accurate, high-resolution data through the resolution of angular ambiguities or distinguishing of multiple users 108.” There are various methods known in the art to determine the distinguishing of multiple users using radar technology, including by determining the vital signs of the multiple users. Determining their breathing rate using radar technology as disclosed by REUNAMAKI is known in the art as one way of determining vital signs of a type of living being. REUNAMAKI discloses the use of determining vital signs of a plurality of types of livings beings by monitoring their heart rate and/or breathing rate. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with REUNAMAKI to incorporate the use of radar to determine vital signs, such as breathing rate and/or heart rate, of a plurality of living beings. Such a design incorporation of REUNAMAKI into the features of Amihood would lead to a more efficient and optimized system. 

Regarding claim 14 (as applied to claim 1 where Amihood as modified by REUNAMAKI discloses the claimed invention), Amihood further discloses
An entertainment system, comprising the display control device of claim 1 (Paragraph 0034, “In more detail, consider FIG. 2-1, which illustrates the radar system 102 as part of the computing device 104. The computing device 104 is illustrated with various non-limiting example devices including a desktop computer 104-1, a tablet 104-2, a laptop 104-3, a television 104-4, a computing watch 104-5, computing glasses 104-6, a gaming system 104-7, a microwave 104-8, and a vehicle 104-9.”; a television is an entertainment system), and the display controlled by the display control device (Paragraph 0054 “Due to a proximity of the user 108, the presence pipeline 310-2 may also activate a display 508 on the computing device 104 or turn on other sensors 510 that may be utilized by the computing device 104.”).  

Regarding claim 15, the same analysis and cited section for corresponding apparatus claim 1 is applied. 

Regarding claim 16, the same analysis and cited section for corresponding apparatus claim 2 is applied. 

Regarding claim 17, the same analysis and cited section for corresponding apparatus claim 4 is applied. 

Regarding claim 18, the same analysis and cited section for corresponding apparatus claim 5 is applied. 

Regarding claim 19, the same analysis and cited section for corresponding apparatus claim 6 is applied.

Regarding claim 21, the same analysis and cited section for corresponding apparatus claim 10 is applied. 

Regarding claim 22, the same analysis and cited section for claim 1 is applied. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amihood (US 20180329050 A1) in view of REUNAMAKI (US 20190279479 A1) further in view of Droitcour (US 20100152600 A1).
Regarding claim 11, the combination of Amihood and REUNAMAKI discloses 
The display control device of claim 1. Amihood further discloses, wherein the evaluation circuit is further configured to control the display (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.). However, the combination of Amihood and REUNAMAKI fails to disclose, wherein the evaluation circuit is further configured to control the display to display the detected vital function.  

Droitcour discloses, 
wherein the evaluation circuit is further configured to control the display to display the detected vital function (Paragraph 0140, “FIGS. 26A and 26B illustrate screen shots of a display device that can be used for viewing the vital signs provided by the device”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Amihood and REUNAMAKI with Droitcour to incorporate the feature of: wherein the evaluation circuit is further configured to control the display to display the detected vital function. Amihood, REUNAMAKI and Droitcour are considered analogous arts as all utilize reflected radio signal (radar) technology to sense the presence and motion of one or more living beings. The combination of Amihood and REUNAMAKI already discloses the features of claim 1. Additionally, REUNAMAKI discloses in paragraph 0129, “The MCU 1203 runs a user interface software to facilitate user control of at least some functions of the mobile station 1201 to match vital sign information to a concurrently recorded data set according to a time domain. The MCU 1203 also delivers a display command and a switch command to the display 1207 and to the speech output switching controller, respectively. Further, the MCU 1203 exchanges information with the DSP 1205 and can access an optionally incorporated SIM card 1249 and a memory 1251.” Therefore, the coupling of the display to the vital signal information match would make one infer that the display can also display the vital sign information. However, REUNAMAKI does not specifically disclose that the display is depicting the vital signs. Nonetheless, Droitcour discloses this feature of displaying vital signs onto a screen used by a device. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Amihood and REUNAMAKI with Droitcour to incorporate the feature of: wherein the evaluation circuit is further configured to control the display to display the detected vital function. Such a design incorporation of Droitcour into the combination of Amihood and REUNAMAKI would lead to a more efficient and optimized system with a user being able to see the vital sign status of users using a device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SCHWAGER (US 20160370463 A1) is considered close pertinent art to the claimed invention as it disclose the detection of living beings based obtained vital signs using radar technology. SCHWAGER specifically discloses in paragraph 0069, “The detection might show uncertainties if monitoring e.g. a tribune during a sports or music event where multiple people cause vibrations to the tribune by hopping with the beat or rhythm of the event. Hereby, an empty seat is also vibrating and may cause similar periodic reflections to the detection than the vital sign. To overcome this challenge, the evaluation unit 21 may be configured to compare multiple periodic signals derived from the received radar radiation to distinguish a periodic signal caused by respiration and/or heartbeat of a living being from other periodic signals caused by other motion (in this example the vibrations of the seats) within the radar area. Hence, the records of multiple persons may be compared. Usually, the vital signs signal(s) is (are) individual for every person. If many locations show an identical vital sign, this can be interpreted as an non-vital signs signal (e.g. caused by vibration of the building structure) and may thus be subtracted or otherwise ignored from the recorded signals.”
Ahmad (US 20180279884 A1) is considered close pertinent art to the claimed invention as it disclose the monitoring of vital signs of multiple people based on reflected milli-meter wave signals. Specifically, Ahmad discloses in paragraph 0030, “FIG. 4 illustrates an example detection and identification of multiple objects by a mm-wave system as described in present implementations herein. Particularly, the detection and identification may relate to multiple persons (e.g., first object 106, second object 108, etc.) whose vital signs are measured through the mm-wave system as described herein.”
Li (US 20170052596 A1) is considered analogous prior art as it discloses the invention of a detector which uses micro-doppler feature extraction to determine a gesture based on the extraction. The disclosed invention can be incorporated into a mobile phone to provide a power control mechanism for the phone by recognizing user gestures and executing control commands based on those gestures. 
Weldon (US 20180273030 A1) is considered analogous prior art as it discloses the use of a radar subsystem to scan and detect human breathing patterns. The disclosed invention can detect and identify humans from other animals by the differing breathing patterns detected by the radar subsystem.  
Lim (US 20200249346 A1) is considered analogous prior art as it discloses an electronic device which uses an audio signal of a specified frequency band to determine the proximity state of an external object from an electronic device. The disclosed invention can calculate heart rate and can turn off a screen of a display to reduce power consumption based on the proximity of the user. 
Border (US 20160133201 A1) is considered analogous prior art as it discloses the use of micro doppler target tracking to detect the heart rate of a user and to control aspects of a worn electronic device based on the detected heart rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648